MEMORANDUM CASES.
Motion to dismiss appeal.
Plaintiff recovered a judgment against defendant in the sum of four thousand dollars. The action was one for damages for personal injuries arising out of an automobile accident. Defendant appealed. It is claimed that the appeal was not taken within the time allowed by law. There is no merit in the contention. [1] The precise questions here presented were passed upon in the case of Truitner v. Knight et al., ante,
p. 508 [248 P. 702].
Upon the authority of that case the motion to dismiss the appeal is denied.
Cashin, J., and Knight, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on August 19, 1926. *Page 802